 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDHospital Building & Equipment Company and DavidM. Ruff Case 7ŠCA-2227818 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 11 April 1984 Administrative Law JudgePhil W Saunders issued the attached decision TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1 andconclusions2 and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, HospitalBuilding & Equipment Company, St Louis, Mis-souri, its officers, agents, successors, and assigns,shall take the action set forth in the OrderThe Respondent has excepted to some of the judge s credibility findings The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2 The judge ciling Gulton Electro Voice Inc , 266 NLRB 406 (1983),stated that supersernoray accorded to union officials who are not involved in policy making functions was unlawful While his reliance onGulton is correct a more accurate reading of the holding in Gulton is thatno supersemority benefits may be extendig to union officials who are notinvolved in grievance processing or other on the job contract adnunistralion or steward like duties See also Harvey Hubble Inc , 268 NLRB 620(1984)DECISIONSTATEMENT OF THE CASEPHIL W SAUNDERS, Administrative Law Judge Basedon a charge and amended charge filed on June 21 and onAugust 2, 1983, by David M Ruff, the Charging Partyor Ruff, a complaint was issued on August 5, 1983,against Hospital Building & Equipment Company (theCompany or Respondent) alleging a violation of Section8(a)(1) and (3) of the Act Respondent filed an answer tothe complaint denying it had engaged in the allegedmatter and, subsequent to the hearing, both the GeneralCounsel and Respondent filed briefs in this matterOn the entire record in the case, and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGS OF FACTI THE BUSINESS OF RESPONDENTRespondent is a corporation organized under the lawsof Delaware, and at all times material has maintained itsprincipal office and place of business in St Lows, Mis-souri, and also has various jobsites in the State of Michi-gan where it is engaged as a general contractor in thebuilding industry constructing and renovating hospitalsand medical facilities, and providing other related serv-ices Respondent's jobsite, located at Port Huron, Michi-gan, is the only facility involved in this proceedingDuring the 12-month period ending June 30, 1983, Re-spondent, in the course and conduct of its business oper-ations, performed services valued in excess of $50,000,for Saratoga General Hospital and Port Huron GeneralHospital, both of which have gross annual revenues inexcess of $250,000 and are directly engaged in com-merce In the course of performing construction servicesfor these two hospitals, Respondent purchased andcaused goods and materials valued in excess of $50,000to be shipped to both of the Michigan hospital jobsitesdirectly from points located outside the State of Michi-ganRespondent is now, and has been at all times material,an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the ActII THE LABOR ORGANIZATION INVOLVEDIt is alleged in the complaint that Local 463, LaborersInternational Union of North America, AFL-CIO (theUnion or Local 463) is, and has been at all times materi-al, a labor organization within the meaning of Section2(5) of the Act Respondent has insufficient knowledgeto either admit or deny this allegationThe record in this case shows that the Union's mem-bership is comprised of employees who elect the officersin charge of running the Union's affairs The Union alsoengages in collective bargaining with employees, includ-ing employees of Respondent Further, the Union pro-cesses grievances on behalf of the employees it repre-sentsI find the Union is a labor organization within themeaning of Section 2(5) of the ActIII THE UNFAIR LABOR PRACTICESIt is alleged in the complaint that, at all times material,James E McGraw is a supervisor of Respondent withinthe meaning of Section 2(11) of the Act and its agent,that Frank Burns is an agent of the Union within themeaning of Section 2(13) of the Act, that about March23, 1983, Respondent, by its agent James E McGraw, in-formed the Charging Party that he was to begin workingfor Respondent on the following day as a laborer, thatabout March 23, 1983, the Union, by its agent FrankBurns, requested that Respondent not hire the ChargingParty, and that Respondent hired instead another em-272 NLRB No 24 HOSPITAL BUILDING CO113ployee in place of the Charging Party, that the Union en-gaged in the conduct described above because theCharging Party was not an official of the Union and theUnion wanted the preferential treatment given to offi-cials of the Union, and that about March 23, 1983, Re-spondent, by its agent James E McGraw, notified theCharging Party that he was not to report to work be-cause of the Union's request It is alleged that by the actsdescribed above Respondent did discriminate in regardto the hire or tenure or terms or conditions of employ-ment of its employees, thereby encouraging membershipin a labor organization, and thereby did engage in, and isengaging in, unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and (3) and Section2(6) and (7) of the ActRespondent is a general contractor specializing in con-struction of hospitals, and has a fixed-price contract todesign and build additions to the Port Huron Hospital,the facility here in question This construction projectstarted in February 1983 and is scheduled for completionsometime in 1985 iA collective-bargaining agreement between the Unionand Respondent was not executed until about April 29,1983, and it contained a referral clause Prior to the exe-cution of the agreement, Respondent paid its laborers onthis project prevailing wages and was engaging in discus-sions with the Union as to contract proposals In fact,during the interim, Respondent substantially adhered tothe Union contract with Port Huron Construction Con-tractors Association insofar as its laborer employees'wages, hours, and other working conditions were con-cerned, and Frank Burns, business manager for theUnion, serviced such agreements on behalf of the laboreremployees 2Commencing about February 19, 1983, Respondent ac-cepted applications for jobs at the Hospital site, and be-tween early 1983 and March 22, 1983, the ChargingParty spoke several times about the possibility of em-ployment with Respondent's carpentry foreman JamesMcGraw, and during such visits the the Charging Partyand McGraw conversed about cement pouring tech-niques and both agreed on the proper procedures foreach type of job except the pouring of columns 31 Specifically, Respondent contracted to construct all vertical supportsincluding walls, shafts, and staircases of an addition to the Hospital'sstructure, and the nature of the work to be performed by Respondentwas carpentry and cement pouring2 It should be noted that the carpenters on this project were coveredby a separate collective bargaining agreement not at Issue herein, and thiscontract covered employees such as James McGraw The collective-bargaining agreement for laborers, ultimately signed by Respondent and theUnion on April 29, 1983, provided that the first laborer referred to theproject shall be the steward and shall be chosen by the Union Such employee has the only seniority (R Exh 2, at 18) of any laborer on thisproject In the case at hand, Joseph Mondok a nonunion official, was thefirst laborer at Port Huron Hospital and began work the week endingMarch 1, 1983 The second laborer was R Davis who had worked forRespondent for several years on other projects3 Between the commencement of its operations at the Hospital site andMarch 22, 1983, Respondent hired Robert Ruff, carpenter, MichaelWhite, carpenter, Clyde Winters cement finisher Joe Mondok, laborersteward, and R Davis, laborer foreman Mondok and Davis were referred to Respondent through the Union s referral procedureOn March 23, 1983, the Charging Party, David Ruff,went to the Hospital jobsite to apply for work with acontractor other than Respondent (Ceco Corporation),but was told that this contractor would not need anotheremployee at this time, but while Ruff was at the jobsite,Respondent's carpentry foreman McGraw approachedhim and asked if he had been hired The Charging Partyresponded that he had not, and McGraw then asked Ruffif he would like to start working for Respondent the fol-lowing day, and Ruff replied that he would McGrawthen introduced the Charging Party to Respondent's la-borer foreman and instructed the foreman to take theCharging Party into Respondent's office and have himfill out income tax withholding forms, and Ruff wentinto the office and completed the necessary paperwork 4Later that day, Business Manager Frank Burns cameto the Hospital site and engaged McGraw in a conversa-tion Burns asked McGraw if he had hired the ChargingParty McGraw responded that he had and had also toldRuff to begin working the following day Burns then in-formed McGraw that he already had selected someoneelse for the job by the name of Butch Gill McGrawagain stated that he had already hired the ChargingParty and that Ruff had filled out his paperwork Burnsthen told McGraw to tear up the paperwork and that hecould hire someone else Burns and McGraw then wentinto Respondent's trailer, but a few minutes later theycame back out and McGraw then told Ruff he was sorryhe could not hire himThe following day, Marvin ("Butch") Gill, the Union'ssergeant-at-arms, was sent to the jobsite by the Unionand was hired by Respondent It also appears that theCharging Party thereafter applied for work with Re-spondent, but has not been offered employment with Re-spondent since March 23, 1983, but Gill worked severalweeks thereafter for RespondentThe allegation that Frank Burns s an agent of theUnion is in dispute This record shows that Frank Burnshas served as the Union's business manager, an electedposition, intermittently for about 13 years His responsi-bilities, as set forth in the Uniform Local Union Constitu-tion of the Laborers Inteoational Union of North Amer-ica (G C Exh 2), and as described in the record, arethose traditionally assigned to union business agentsThus, he is responsible for servicing the Union's collec-tive-bargaining agreements with employers including Re-spondent, he processes grievances, he visits jobsites tomeet with stewards and to resolve problems such asthose between members and their supervisors and juris-dictional disputes, and he meets with employer r,present-atives concerning interpretation of contractual provi-4 Counsel for Respondent points out that it is common practice of thecarpentry foreman to solicit Interest of workers on behalf of management,and McGraw, having never worked in the Port Huron area or under theunion rules, was not attempting to hire in countervention of the laboreragreement between the Union and the Contractors Association of PortHuron since Respondent was not a member as of this date, but by madvertence or happenstance, and in a rush to get the Port Huron Hospitalproject off the ground McGraw solicited Ruff's Interest for employmentwhich would have been for a period of a couple of days Respondent didnot actually sign its collective bargaining agreement with the Union untilApril 29, 1983 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDsions, including referral procedures, and the requirementof the respective projects Finally, pursuant to theUnion's constitution, Burns is chiefly responsible for theoperation of Local 463 and he is "the recognized repre-sentative of the Local Union" (G C Exh 2 at 15) I findthat Burns is an agent of the UnionThe allegation that James McGraw was a supervisorand/or agent of Respondent within the meaning of Sec-tion 2(11) of the Act during the material period herein isalso in disputeRespondent submits that the position and duties ofJames McGraw, as carpenter foreman, were not suffi-cient to satisfy the statutory test of a supervisor•thatEddie Kirby, as superintendent on the job, was the onlyone who had authority to hire and fire employees Fur-thermore, argues Respondent, McGraw was an hourlypaid union carpenter working under a separate collec-tive-bargaining agreement for carpenters from that of theLaborers Union, and McGraw had only leadman dutiesin directing the laborers under him in that these werecarpenter and laborers helpers Respondent also pointsout that the number of Respondent employees on thejobsite on March 23, 1983, included the following (1)project superintendent, (2) mechanical superintendent, (3)project engineer, (4) secretary, (5) carpenter leadmanMcGraw, (6) laborer Mondok, (7) laborer Davis, and theonly true supervisor at the jobsite was Eddie Kirby He,alone, could hire or fire or lay off and, as supported bythe testimony of McGraw and Kirby, Respondent alsonotes that prior to Kirby becoming a full-time superin-tendent at the Port Huron jobsite, an assistant superin-tendent, John Parr, was present Under the law, it isclear that employees who exercise control over less ca-pable employees are not supervisors and that, whileMcGraw may have exercised hiring and firing powerson other projects for Respondent, he did not do so in hisposition at the Port Huron Hospital•McGraw did notact Independently in carrying out his dutiesIn making my findings as to McGraw, it is noted thathe was hired by Respondent in 1980 and has worked forthem, off and on, since that time As indicated, prior toFebruary 1983, McGraw worked at other Respondent'sjobsites, both as a foreman and as superintendent Whenhe worked as foreman on other jobsites, McGraw hadthe authority to discipline and to hire, and McGraw wasnot told, when he was transferred to the Hospital site,that his job duties would changeAt the Hospital site here in question, it is clear fromthis record that McGraw had the authority to recall em-ployees from layoff, to discipline employees, and toassign overtime whenever it became necessary McGrawwas also responsible for discussing misunderstandingswith the Union, for designing and placing all form workand prints, for directing employees as to what workneeded to be done and how to do it, and for maintainingtime records on other employees Moreover, it is clearthat McGraw was on the Hospital site every workdayfor the entire day, unlike his superiors Eddie Kirby andBill Stewart, who were on the site only 1 day per weekand once every other week, respectively In fact,McGraw estimates he spent 90-100 percent of his timeeach day directing the work of other employeesIt is further submitted that McGraw possessed the au-thority to hire employees, and a good deal of McGraw'stestimony at the hearing concerning this authority, par-ticularly his denials thereof, is suspect First, McGraw'soral testimony conflicted with the statements set forth inhis pretrial affidavit As indicated, McGraw initially tes-tified at the hearing that Respondent's regional managerBill Stewart said nothing to him about his hiring author-ity when he was made carpentry foreman for Respond-ent's operations at the Hospital site and that hiring "isnever one person's decisions," but this testimony wascontrary to McGraw's affidavit wherein he stated thatRegional Manager Stewart had told him to "get whoyou need" on the hospital job and, concerning the hiringof employees prior to March 23, 1983, statedI got these people except the mason and carpenterWhite by calling the respective trade union hallsand asked for referrals The mason and carpenterWhite were hired off the street Both the carpenterand the laborer simply sent out took the exactnumber of people I asked for and I hired themThese people that were referred to me were inter-viewed by me specifically and were not interviewedby anyone else before they started workingAfter they were hired I told them they were hiredand had then filled out [sic] W-4 tax formsFurther, as also pointed out, McGraw exhibited a pro-pensity to shift his testimony on other aspects of hiringcritical to this case McGraw initially testified that theMarch 23 conversation, here in question, was the firsttime he had ever heard his (Gill's) name, but laterMcGraw testified that as of March 23 he knew Gill wasa member of the Union because Gill had applied for em-ployment with Respondent in February Moreover,McGraw conceded that it was "common practice" forforemen to do the hiring on a jobsite, and admitted thatthis was his practice at the Port Huron General Hospitalsite In his affidavit McGraw stated that Regional Man-ager Stewart told him to get whom he needed to workat the Hospital site, and he called the Carpenters' andLaborers Union to have prospective employees sent tothe jobsite, but that he hired a mason and a carpenter"off the street" McGraw, alone, interviewed the individ-uals referred to him by the respective unions and hehired them Given this authority, together with those re-sponsibilities enumerated supra, McGraw's supervisoryposition for Respondent is duly established, and I so findThere is one overriding issue of credibility in this caseDavid Ruff testified about the conversation he heard be-tween McGraw and Burns on March 23, and stated that,on this occasion, Burns informed McGraw that he had aman who had poured a lot of concrete, would be a goodemployee for the job, that his name was Butch (Marvin)Gill, and that Gill was an executive board memberShortly thereafter, McGraw informed Ruff that he couldnot hire himHerbert Dandron, a union member who was also atthe jobsite looking for work on March 23, testified thathe heard McGraw ask Ruff if he wanted to go to work,that Ruff replied in the affirmative, and accordingly the HOSPITAL BUILDING CO115W-2 forms were then filled out Dandron stated thatshortly thereafter Frank Burns appeared on the site and,when the discussion between Ruff, Burns, and McGrawreached the point relative to Ruff going to work the nextday, Burns stated that he could not do so as he had "aboard member" who came first, and McGraw then in-formed Ruff that he could not hire him and that theyhad "tore up" his W-2 formsJames McGraw testified as to his recollection of theevents on March 23QTo your recollection did you have a conversa-tion with Mr Burns on March 23, 1983?A YesQTo your recollection what was said during theconversation?A He asked me if I had hired David Ruff and Itold him yes I just put him for the following dayFrank told me that he already had the third manpicked out for that job who was Gill I told him Ihad already signed David up I said "What abouthim?" He said "Well don't worry about him," hewill take care of him I would gather from that himbeing the laborer business agent that he figured hewould put him on another job someplaceQDo you recall anything else what was said')A Other than I told Frank that made no differ-ence to me which one was hired other than Ineeded a good concrete man Frank told me thatGill was a good concrete manQDo you recall if Mr Ruff said anythingduring that conversation')A Mr Ruff wanted it clarified by Frank Burns ifhe was telling him he couldn't go to work on thatjobsite Frank told him "Don't worry about it I willtake care of you" So I gathered from that he wasgoing to put him someplace else to workQWas Ed Kirby on the jobsite on March 23,1983?A NoQWas Bill Stewart on the jobsite that day?A NoQDid the union send someone out to work foryou the next day?A YesQWho was that?A It was GillJUDGE Who')WITNESS GillBy Ms SyxQDid Mr Gill hold a position in the union?A I guess he does That is what I heardQWhat position did you think he held?A I really didn't know at the time I didn't evenknow he was an officer of the localJUDGE You heard later that he was an officer ofthe local?WITNESS Later, yeah The first time I had everheard the man's nameBy Ms SyxQ How long did Mr Gill work for you?A It was quite a while It seems to me we kepthim on there quite steady for a while Two or threeweeks or something like thatRespondent's superintendent Eddie Kirby testified thaton March 23, 1983, he did not know that Marvin Gilloccupied any position with the Union However, Kirbydid not participate in this discussion and, in fact, was notpresent during the conversation here in questionFrank Burns testified that he had received a messagefrom his steward to the effect that the Respondent wasgoing to hire a laborer starting Monday morning, and hethen told Marvin Gill to meet him at the jobsite here inquestion Burns' testimony is as followsI got there at a quarter to eight and Mr Gill gotthere approximately the same time Mr JimMcGraw and Mr Dave Ruff came out of the officeand Mr Jim McGraw said "I hired this man," and Isaid "No, you didn't hire this man you hired thisman that has the referral slip " Well he says "Is thatthe way it is?" I said "That is the way you peoplewanted it instead of hiring at the gate and this is theway I want it" He says "What do you want me todo with Mr Ruff's W-2 form?" I said "I could careless what the hell you do with it, tear it up, throw itaway I don't care but this man is going to work"With that Dave says "Is there any reason,Frank?" I says "Yes, Dave, you are a member andwe have a referral system and this job is going to bereferred and this is the way your membership votedon this and this is why we are doing it this way"We passed in our local do you want referral or doyou want the contractors to come in and hire offthe street The [sic] voted to in the referral systemSo with that I went back to my office and MrRuff come in and asked my secretary if I was inShe said he is in his office, his office is just aroundthe corner I invited him in and he says "Frank, Iam not happy" I said "Dave, if you think I'mhappy I don't like this any more than you do butthis is the way the membership wants it and this iswhat I have to do It was voted and passed the re-ferral system" Well he says why was he sent outthere I said "Well Butch Gill is the sergeant-at-arms plus he is going to be my assistant steward"So he said "At least, Frank, you were man enoughto explain your feelings" He shook my hand and heleft and I thought maybe he is satisfied I said"Dave, I will send you out just like anybody else,no hard feelings," and with that I thought we had agood understandingBurns stated that his referral system started about 10years ago, and when he asked at what time he quit refer-ring executive board members, Burns replied that hestopped doing so when Local 463 was put under trustee-ship in May 1983Burns also testified that at the time here in questionMcGraw did not know that Marvin Gill was a union of- 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDficer,6 that he referred people based on their qualifica-tions, and that he continually endeavored to send thebest qualified peopleWith the admission of Frank Burns that he did notquit referring executive board members until May 1983,and based on his later statement to Ruff in his office thatMarvin Gill was the sergeant-at-arms, I find the testimo-ny of Ruff and Dandron to be credible and, accordingly,Foreman McGraw was aware on March 23 that Ruff'semployment was being denied because he was not an of-ficial of the Union and the Union wanted and insisted onpreferential treatment to its union officials.6Counsel for Respondent argues that McGraw wassimply in the process of implementing the referral systempushed by Burns, and the decision to hire Marvin Gillhad nothing to do with Gill's status with the Union, andfurthermore, the subsequent discussions with Burns,McGraw, and the Charging Party indicated acquiescenceby all parties as to whom would be laborers on theproject. Counsel also points to Burns' testimony to theeffect that he was unaware of a bar against favoringunion officials, but this factor was never an issue in thathe simply placed the best available laborer on the jobwho had been previously unemployed for a long period.Counsel for Respondent also argues that the questionof whether Respondent hired Gill or Ruff was notgrounded on favoring a union officer because of thesimple fact that Gill was not a union officer•that thesergeant-at-arms is simply an honorary post without anypower in policy-making decisions. Moreover, if theUnion was pushing or attempting to force employers toaccept its officers instead of other union members, itwould have placed Gill on the Port Huron job as the5 Burns stated that the Union's executive committee is composed of sixmembers, but Gill, as the sergeant-at-arms, was not a member of the ex-ecutive committee and that his job is not a policy-making position' It should be noted at this time that all facts found herein are based onthe record as a whole and on my observation of the witnesses The credi-bility resolutions herein have been derived from a review of the entiretestimonial record and exhibits with due regard for the logic and proba-bility, the demeanor of the witnesses, the weight of the evidence, admit-ted facts, reasonable Inferences, and the teaching of NLRB v WaltonMfg Ca, 369 U S 404 (1962) As to those testifying in contradiction ofthe findings, their testimony has been discredited, either as having been inconflict with the testimony of reliable witnesses or because It was in andof Itself incredible and unworthy of belief All testimony has been reviewedand weighed in the light of the entire record As pointed out, McGraw'stestimony is suspect for the reasons set forth supra in connection with hishiring authority, and It appears that McGraw structured his testimony toavoid or to deny anything unlawful in connection with his hiring andsubsequent refusal to employ the Charging Party Burns' testimony is alsosuspect for several reasons Thus, has statement that he did not refer Gillbecause of Gill's union position conflicts with his testimony concerning aconversation with the Charging Party which occurred in Burns' officeright after the March 23 incident at the Jobsite Further, Burns' testimo-ny, in general, evidenced a desire on his part to tailor his testimony in away that would place the Union's conduct in a favorable light Burnsconceded that the Union's conduct could be deemed a breach of Its dutyof fair representation; that a lawsuit could be filed in distnct court on thismatter, and that the Union presently could incur liability He offered eva-sive and confusing testimony concerning the Union's contracts with Re-spondent, he offered conflicting and nonresponsive answers to questionsconcerning supersemonty given union officials, and he testified that hewas personally familiar with the skills and experience of each of theUnion's 520 members, without reference to files or notes, and, as alsopointed out, the last-named item clearly is cntical for the lawfulness ofthe Union's conduct lunges on how the Union determined which mem-bers would be given a jobNo. 1 laborer•which is the steward•to protect his se-niority since this is the only protected laborer under theUnion's agreement with the Port Huron General Con-tractors Association (see R. Exh. 2). Furthermore, main-tains Respondent, there is an abundance of evidence tosupport the argument that Gill was placed on the jobbased on his skills and the skills needed for the laborersat the Port Huron project, and had nothing to do, what-soever, with Gill's status as a union official.ConclusionsThe central issue in the instant case is simply whetherRespondent favored a union official. Generally, ofcourse, employers and unions are not to encourage ordiscourage union membership or to grant preference to aunion official in hiring.Based on the facts previously set forth herein•DavidRuff had been hired by Respondent on March 23, 1983,and he would have begun working for Respondent onthe following day except for Respondent's participationand acquiescence in the Union's unlawful request•de-manding that Respondent replace the Charging Partywith Marvin Gill, the Union's sergeant-at-arms.As indicated, there is some conflict in the record con-cerning the type of referral arrangement to which Re-spondent and the Union had agreed and, although theparties had no written agreement as of March 23, thecontract to which Respondent substantially adhered (R.Exh. 2) contained the following clause.When requested, the Union agrees to furnish com-petent employees upon notification to the BusinessManager, Secretary or Business Agent of the Union.The employers retain their right of freedom of se-lection of employees from among all applicants [art.II, sec. 2].According to Eddie Kirby, Respondent's project super-intendent, there were no oral agreements between theparties, and therefore it would appear that Respondentand the Union had a nonexclusive referral arrangementas the Union would not necessarily have to be Respond-ent's first and primary source of employees.7As indicated, it is quite apparent that the Union andRespondent had a nonexclusive referral arrangement and,under this situation and circumstances, the Union causedRespondent to discriminate in favor of an individual pre-ferred by the Union, and thereby openly demonstratedthe Union's power over employees and their livelihoods.Moreover, the discriminatory aspect of the Uniondemand lies in the fact that the true reason for Burns' in-sistence that Gill replace the Charging Party was Gill's7 Business Manager Burns asserted that, in practice, the Union had anexclusive referral arrangement Burns testified that he and Respondent'sregional manager Steward had "set up" a referral system when Respond-ent moved onto the Jobsite and that the union membership had voted forit Subsequently, however, Burns "qualified" this description and statedthat the referral system was "pretty exclusive" and that he "would belying . if [he said] it was a hundred percent" and that the only agree-ment between Respondent and the Union regarding the referral was thewntten contract HOSPITAL BUILDING CO117position as a union official, previously detailed and dis-cussed hereinFrank Burns testified that the reasons he felt Gillshould be working in place of Ruff was because Gill wasqualified to do concrete pouring, the task for which Ruffhad been hired, and because, in the back of his mind, heintended to make Gill assistant laborer steward, and notbecause Gill was the sergeant-at-arms As indicated,these purported reasons for giving Gill preference failfor the following reasons First, Burns conceded and ad-mitted that the Charging Party was "very capable" ofpouring cement Thus, absent an unlawful reason fordoing so, and absent an exclusive referral arrangement, itis questionable why Burns would urge McGraw to putGill to work in place of the Charging Party Further, asof March 23, there were only two laborers on the job-site•the laborer foreman and an employee who servedas steward•thus one must question why, at this time,the Union would need to place a second steward on thejob given this small employee complement Next, Burnstestified he was told by the International Union that ex-ecutive board members of the local could be given firstpriority in referral and that he gave these officers prefer-ence until May 1983 As previously noted, Burns toldMcGraw, at the time he demanded that the ChargingParty be replaced by Gill, that Gill was on the executiveboard Later, however, he testified that the sergeant-at-arms does not sit on the board It is submitted, and Iagree, that the reasons for Burns' assertion that Gill saton the executive board was that he felt such would justi-fy a preferential referral due to the International's direc-tive However, under Gulton Electro-Voice, 266 NLRB406 (1983), the Union's objective of according supersen-iority to the recording and financial secretaries was anunlawful one, in view of the fact that the occupant ofthose positions does not participate in the Union's policy-making functions In the instant case, it is clear that thesergeant-at-arms, Marvin Gill, does not sit on the execu-tive board, and quite obviously does not participate inthe administration of collective-bargaining agreementsCertainly, Burns' testimony that he had in the back of hismind some future idea or plan in making Gill an assistantsteward does not elevate Gill's status during the periodand circumstances in question here to that of an employ-ee responsible for grievance processing and on-the-jobcontract administration 8Even assuming, arguendo, that the referral practicewas an exclusive one, the conduct here in question wasstill unlawful 9 It is also well established that a union is' t8 See also Otis Elevator Ca, 268 NLRB 180 (1983), and Houdaille Indust ries, 268 NLRB 1468 (1984)9 There is no 8(b)(1)(A) and (b)(2) allegation in the complaint, nor isthere any contention by the parties that there be any remedy against theUnion based on its conduct in this dispute It is, of course, well settledthat a union violates Sec 8(b)(2) and (1)(A) of the Act where it causes orattempts to cause an employee s employer to demonstrate against him inviolation of Sec 8(a)(3) such as bringing about the termination of theemployee s employment (or by failing or refusing to refer him for employment or reemployment), and where It coerces and restrains the employees in the exercise of rights guaranteed in Sec 7, because the employee politically or personality wise opposes the Incumbent union administration It is also clear that an employer who participates in or lendsitself to such actions similarly violates Sec 8(a)(3) and (1) of the Act R-M Framers, 207 NLRB 36 (1973), Tracy Towing Line, 166 NLRB 81obligated to operate an exclusive referral system basedon objective criteria, and in a nondiscriminating mannerIn the instant case, it appears that subjective, rather thanobjective, standards were utilized by the Union in deter-mining that Gill, rather than the Charging Party, shouldbe given the job here in question Thus, neither theCharging Party's nor Gill's place on the out-of-work list,appears to have been taken into consideration Rather,according to the Union, the referral was based on Burns'determination that Gill was "more than qualified," butthen Burns conceded the Charging Party was indeed ca-pable of performing the workIn the final analysis, I am in agreement that Respond-ent has presented no credible evidence that there wasany reason, other than the Union's demand, for theCharging Party being told not to report to work after hehad been hired Thus, it is concluded that, but for theUnion's unlawful request, the Charging Party wouldhave been permitted to work for Respondent on March24, 1983, and that Respondent clearly participated andacquiesced in a demand which was unlawful on its face,thereby itself discriminating in violation of Section8(a)(1) and (3) of the Act Loft Painting Co, 267 NLRB74 (1983), Carpenters District Council (Daniel ConstructionCo ), 227 NLRB 72 (1976)THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the ActIt having been found that Respondent discriminatorilydischarged David Ruff, I shall recommend that Respond-ent offer him immediate and full reinstatement to hisformer or substantially equivalent position, without prej-udice to seniority or other rights and privileges, andmake him whole for any loss of earnings he may havesuffered by reason of the discrimination against him bypayment of a sum of money equal to that which hewould have normally earned from the date of his dis-charge, less net earnings, during said period All backpayprovided shall be computed with interest on a quarterlybasis, in the manner described by the Board in F WWoolworth Co, 90 NLRB 289 (1950), and with interestthereon computed in the manner and amount prescribedin Florida Steel Corp, 231 NLRB 651 (1977) See also IsisPlumbing Co, 138 NLRB 716 (1962)CONCLUSIONS OF LAW1 The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 James McGraw is an agent of Respondent andFrank Burns is an agent of the Union within the meaningof Section 2(11) and (13) of the Act(1967), enfd 417 F 2d 865 (2d Cir 1969), cert denied 397 U S 1008(1970) 118DECISIONS OF NATIONAL LABOR RELATIONS BOARD4 By engaging in conduct described in section III,above, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) and (3) of the ActOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, Hospital Building & EquipmentCompany, St Louis, Missouri, its officers, agents, succes-sors, and assigns, shall1 Cease and desist from(a)Encouraging membership in Local 463, LaborersInternational Union of North America, AFL-CIO, orany other labor organization, by discharging employeesor otherwise discriminating against them in regard totheir hire or tenure of employment or any other term ofemployment, except as authorized by Section 8(a)(3)(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action which is nec-essary to effectuate the policies of the Act(a)Make whole David Ruff in the manner set forth inthe section of this decision entitled "The Remedy"(b)Offer David Ruff immediate and full reinstatementto his former job or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice to his se-niority and other rights and privileges previously en-joyed(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(d)Post at its office and work project in Port Huron,Michigan, copies of the attached notice marked "Appen-10 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposesdix "" Copies of the notice, on forms provided by theRegional Director for Region 7, after being signed byRespondent's authorized representative, shall be postedby Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted Reasonable steps shall be taken by Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply" If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading Posted by Order of the Na-tional Labor Relations Board shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations BoardAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeWE WILL NOT discharge or otherwise discriminateagainst employees in encouraging membership in Local463, Laborers International Union of North America,AFL-CIO, or any other labor organization, except aspermitted by Section 8(a)(3) and Section 8(f) of the Na-tional Labor Relations ActWE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofrights guaranteed them by Section 7 of the ActWE WILL offer to David Ruff immediate and full rein-statement to his former job or a substantially equivalentone and make him whole for any loss of earnings he mayhave suffered as a result of the discrimination againsthimHOSPITAL BUILDING & EQUIPMENT COMPANY